Exhibit 10.5
COLE CREDIT PROPERTY TRUST III, INC.
Up to 250,000,000 Shares of Common Stock
FORM OF DEALER MANAGER AGREEMENT
September 30, 2008
Cole Capital Corporation
2555 East Camelback Road
Suite 400
Phoenix, Arizona 85016
Ladies and Gentlemen:
     Cole Credit Property Trust III, Inc., a Maryland corporation (the
“Company”), is registering for a public sale a maximum of 250,000,000 shares of
its common stock, $0.01 par value per share (the “Offering”), of which amount
230,000,000 shares are to be offered to the public for $10.00 per share
(collectively the “Shares” or the “Stock”) and an additional 20,000,000 shares
are to be offered pursuant to the Company’s distribution reinvestment plan at
the higher of 95% of the estimated value of a share of our common stock, as
estimated by our board of directors, or $9.50 per share. There shall be a
minimum purchase by any one person of 250 Shares (except as otherwise indicated
in the Prospectus or in any letter or memorandum for the Company to Cole Capital
Corporation (the “Dealer Manager”)). Terms not defined herein shall have the
same meaning as in the Prospectus. In connection therewith, the Company hereby
agrees with you, the Dealer Manager, as follows:
1. Representations and Warranties of the Company
     The Company represents and warrants to the Dealer Manager that:
     1.1 A registration statement (File 333-149290) on Form S-11 with respect to
the Company has been prepared by the Company in accordance with applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the applicable rules and regulations (the “Rules and Regulations”) of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder, covering
the Shares. Copies of such registration statement and each amendment thereto
have been or will be delivered to the Dealer Manager. (The registration
statement and prospectus contained therein, as finally amended at the effective
date of the registration statement, are respectively hereinafter referred to as
the “Registration Statement” and the “Prospectus,” except that if the Company
files a Prospectus or a prospectus supplement pursuant to Rule 424(b) under the
Securities Act, or if the Company files a post-effective amendment to the
Registration Statement, the term “Prospectus” includes the prospectus filed
pursuant to Rule 424(b) or the prospectus included in such post-effective
amendment.)
     1.2 The Company has been duly and validly organized and formed as a
corporation under the laws of the state of Maryland, with the power and
authority to conduct its business as described in the Prospectus.

-1-



--------------------------------------------------------------------------------



 



     1.3 The Registration Statement and the Prospectus comply with the
Securities Act and the Rules and Regulations and do not contain any untrue
statements of material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; provided, however, that the foregoing provisions of this Section 1.3
will not extend to such statements contained in or omitted from the Registration
Statement or Prospectus as (i) are primarily within the knowledge of the Dealer
Manager or any of the Dealers and (ii) for statements contained in the
Registration Statement or Prospectus, are based upon information furnished by
the Dealer Manager in writing to the Company specifically for inclusion therein.
     1.4 The Company intends to use the funds received from the sale of the
Shares as set forth in the Prospectus.
     1.5 No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Agreement or the issuance and sale by the Company of the Shares,
except such as may be required under the Securities Act or applicable state
securities laws.
     1.6 There are no actions, suits or proceedings pending or to the knowledge
of the Company, threatened against the Company at law or in equity or before or
by any federal or state commission, regulatory body or administrative agency or
other governmental body, domestic or foreign, which will have a material adverse
effect on the business or property of the Company.
     1.7 The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and compliance with the terms of this Agreement
by the Company will not conflict with or constitute a default under any charter,
bylaw, indenture, mortgage, deed of trust, lease, rule, regulation, writ,
injunction or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Company, except to the extent
that the enforceability of the indemnity and/or contribution provisions
contained in Section 4 of this Agreement may be limited under applicable
securities laws.
     1.8 The Company has full legal right, power and authority to enter into
this Agreement and to perform the transactions contemplated hereby, except to
the extent that the enforceability of the indemnity and/or contribution
provisions contained in Section 4 of this Agreement may be limited under
applicable securities laws.
     1.9 At the time of the issuance of the Shares, the Shares will have been
duly authorized and validly issued, and upon payment therefor, will be fully
paid and nonassessable and will conform to the description thereof contained in
the Prospectus.
2. Covenants of the Company
     The Company covenants and agrees with the Dealer Manager that:
     2.1 It will, at no expense to the Dealer Manager, furnish the Dealer
Manager with such number of printed copies of the Registration Statement,
including all supplements, amendments and exhibits thereto, as the Dealer
Manager may reasonably request. It will similarly furnish to the Dealer Manager,
and others designated by the Dealer Manager, as many copies as the Dealer
Manager may reasonably request in connection with the offering of the Shares of:
(a) the Prospectus in preliminary and final form and every form of supplemental
or amended prospectus; (b) this Agreement; and (c) any other printed sales
literature or other materials (provided that the use of said sales literature
and other materials has been first approved for use by the Company and all
appropriate regulatory agencies).

-2-



--------------------------------------------------------------------------------



 



     2.2 It will furnish such proper information and execute and file such
documents as may be necessary for the Company to qualify the Shares for offer
and sale under the securities laws of such jurisdictions as the Dealer Manager
may reasonably designate and will file and make in each year such statements and
reports as may be required. The Company will furnish to the Dealer Manager a
copy of such papers filed by the Company in connection with any such
qualification.
     2.3 It will: (a) use its best efforts to cause the Registration Statement
to become effective; (b) furnish copies of any proposed amendment or supplement
to the Registration Statement or Prospectus to the Dealer Manager; (c) file
every amendment or supplement to the Registration Statement or the Prospectus
that may be required by the SEC; and (d) use its best efforts to obtain the
lifting of any stop order suspending the effectiveness of the Registration
Statement that may be issued by the SEC at the earliest possible time. If at any
time when a Prospectus is required to be delivered under the Securities Act any
event occurs as a result of which, in the opinion of either the Company or the
Dealer Manager, the Prospectus or any other prospectus then in effect would
include an untrue statement of a material fact or, in view of the circumstances
under which they were made, omit to state any material fact necessary to make
the statements therein not misleading, the Company will promptly notify the
Dealer Manager thereof (unless the information shall have been received from the
Dealer Manager) and will effect the preparation of an amended or supplemental
prospectus which will correct such statement or omission. The Company will then
promptly prepare such amended or supplemental prospectus or prospectuses as may
be necessary to comply with the requirements of Section 10 of the Securities
Act.
3. Obligations and Compensation of Dealer Manager
     3.1 The Company hereby appoints the Dealer Manager as its agent and
principal distributor for the purpose of selling for cash up to a maximum of
230,000,000 Shares through Dealers, all of whom shall be members of the
Financial Industry Regulatory Authority, Inc. (FINRA). The Dealer Manager may
also sell Shares for cash directly to its own clients and customers at the
public offering price and subject to the terms and conditions stated in the
Prospectus. The Dealer Manager hereby accepts such agency and distributorship
and agrees to use its best efforts to sell the Shares on said terms and
conditions. The Dealer Manager represents to the Company that (i) it is a member
of FINRA; (ii) it and its employees and representatives have all required
licenses and registrations to act under this Agreement; and (iii) it has
established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable FINRA rules, SEC rules, and
the USA PATRIOT Act of 2001, reasonably expected to detect and cause the
reporting of suspicious transactions in connection with the sale of Shares of
the Company. The Dealer Manager agrees to be bound by the terms of the Escrow
Agreement executed as of September 16, 2008 among UMB Bank, N.A., as escrow
agent, the Dealer Manager and the Company, a copy of which is enclosed (the
“Escrow Agreement”).
     3.2 Promptly after the effective date of the Registration Statement, the
Dealer Manager and the Dealers shall commence the offering of the Shares for
cash to the public in jurisdictions in which the Shares are registered or
qualified for sale or in which such offering is otherwise permitted. The Dealer
Manager and the Dealers will suspend or terminate offering of the Shares upon
request of the Company at any time and will resume offering the Shares upon
subsequent request of the Company.
     3.3 Except as provided in the “Plan of Distribution” section of the
Prospectus, as compensation for the services rendered by the Dealer Manager, the
Company agrees that it will pay to the Dealer Manager selling commissions in the
amount of 7.0% of the gross proceeds of the Shares sold plus a dealer manager
fee in the amount of 2.0% of the gross proceeds of the Shares sold; provided,
however, that there shall be no selling commissions and no dealer manager fees
paid for sales of Shares under the Company’s distribution reinvestment plan.
Notwithstanding the foregoing, no commissions, payments or amount whatsoever
will be paid to the Dealer Manager under this Section 3.3 unless or until the
gross

-3-



--------------------------------------------------------------------------------



 



proceeds of the Shares sold are disbursed to the Company pursuant to paragraph
[3] of the Escrow Agreement. Until the Required Capital or the Pennsylvania
Required Capital (as applicable and as defined in the Escrow Agreement) is
obtained, investments will be held in escrow and, if the Required Capital or the
Pennsylvania Required Capital (as applicable) is not obtained, investments will
be returned to the investors in accordance with the Prospectus. The Company will
not be liable or responsible to any Dealer for direct payment of commissions to
such Dealer, it being the sole and exclusive responsibility of the Dealer
Manager for payment of commissions to Dealers. Notwithstanding the above, at its
discretion, the Company may act as agent of the Dealer Manager by making direct
payment of commissions to such Dealers without incurring any liability
therefore.
     3.4 The Dealer Manager represents and warrants to the Company and each
person and firm that signs the Registration Statement that the information under
the caption “Plan of Distribution” in the Prospectus and all other information
furnished to the Company by the Dealer Manager in writing expressly for use in
the Registration Statement, any preliminary prospectus, the Prospectus, or any
amendment or supplement thereto does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.
     3.5 The Dealer Manager shall use and distribute, in conjunction with the
offer and sale of any Shares, only the Prospectus and such sales literature and
advertising as shall have been previously approved in writing by the Company.
     3.6 The Dealer Manager and the Dealers shall cause Shares to be offered and
sold only in those jurisdictions specified in writing by the Company for whose
account Shares are then offered for sale, and such list of jurisdictions shall
be updated by the Company as additional states are added. The Company shall
specify only such jurisdictions in which the offering and sale of its Shares has
been authorized by appropriate state regulatory authorities. No Shares shall be
offered or sold for the account of the Company in any other states.
     3.7 The Dealer Manager represents and warrants to the Company that it will
not represent or imply that the escrow agent, as identified in the Prospectus,
has investigated the desirability or advisability of investment in the Company,
or has approved, endorsed or passed upon the merits of the Shares or the
Company, nor will it use the name of said escrow agent in any manner whatsoever
in connection with the offer or sale of the Shares other than by acknowledgment
that it has agreed to serve as escrow agent.
4. Indemnification
     4.1 The Company will indemnify and hold harmless the Dealers and the Dealer
Manager, their officers and directors and each person, if any, who controls such
Dealer or Dealer Manager within the meaning of Section 15 of the Securities Act
from and against any losses, claims, damages or liabilities (“Losses”), joint or
several, to which such Dealers or Dealer Manager, their officers and directors,
or such controlling person may become subject, under the Securities Act or
otherwise, insofar as such Losses (or actions in respect thereof) arise out of
or are based upon (a) any untrue statement or alleged untrue statement of a
material fact contained (i) in any Registration Statement (including the
Prospectus as a part thereof) or any post-effective amendment thereto or in the
Prospectus or any amendment or supplement to the Prospectus or (ii) in any blue
sky application or other document executed by the Company or on its behalf
specifically for the purpose of qualifying any or all of the Shares for sale
under the securities laws of any jurisdiction or based upon written information
furnished by the Company under the securities laws thereof (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereof or in any Blue Sky Application a

-4-



--------------------------------------------------------------------------------



 



material fact required to be stated therein or necessary to make the statements
therein not misleading, or (c) any untrue statement or alleged untrue statement
of a material fact contained in any preliminary prospectus, if used prior to the
effective date of the Registration Statement, or in the Prospectus or any
amendment or supplement to the Prospectus of the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, and will reimburse each Dealer or Dealer
Manager, its officers and each such controlling person for any legal or other
expenses reasonably incurred by such Dealer or Dealer Manager, its officers and
directors, or such controlling person in connection with investigating or
defending such loss, claim, damage, liability or action; provided that the
Company will not be liable in any such case to the extent that any such Loss
arises out of, or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company or Dealer Manager by or on behalf
of any Dealer or Dealer Manager specifically for use with reference to such
Dealer or Dealer Manager in the preparation of the Registration Statement or any
such post-effective amendment thereof, any such Blue Sky Application or any such
preliminary prospectus or the Prospectus or any such amendment thereof or
supplement thereto; and further provided that the Company will not be liable in
any such case if it is determined that such Dealer or Dealer Manager was at
fault in connection with the Loss. Notwithstanding the foregoing, the Company
may not indemnify or hold harmless the Dealer Manager, any Dealer or any of
their affiliates in any manner that would be inconsistent with the provisions of
Section II.G. of the Statement of Policy Regarding Real Estate Investment Trusts
of the North American Securities Administrators Association, Inc. effective
May 7, 2007, as may be amended (the “NASAA Guidelines”). In particular, but
without limitation, the Company may not indemnify or hold harmless the Dealer
Manager, any Dealer or any of their affiliates for liabilities arising from or
out of a violation of state or federal securities laws, unless one or more of
the following conditions are met:

  (a)   there has been a successful adjudication on the merits of each count
involving alleged securities law violations;     (b)   such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction; or
    (c)   a court of competent jurisdiction approves a settlement of the claims
against the indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which the securities
were offered as to indemnification for violations of securities laws.

     4.2 The Dealer Manager will indemnify and hold harmless the Company and
each person or firm which has signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act, from and against any Losses to which any of the aforesaid
parties may become subject, under the Securities Act or otherwise, insofar as
such Losses (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement of a material fact contained (i) in the Registration
Statement (including the Prospectus as a part thereof) or any post-effective
amendment thereof or (ii) any Blue Sky Application, or (b) the omission to state
in the Registration Statement (including the Prospectus as a part thereof) or
any post-effective amendment thereof or in any Blue Sky Application a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus, if used prior to the
effective date of the Registration Statement, or in the Prospectus, or in any
amendment or supplement to the Prospectus or the omission to state therein a
material fact required to be stated therein or necessary in order to make the

-5-



--------------------------------------------------------------------------------



 



statements therein in the light of the circumstances under which they were made
not misleading in each case to the extent, but only to the extent, that such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Dealer
Manager specifically for use with reference to the Dealer Manager in the
preparation of the Registration Statement or any such post-effective amendments
hereof or any such Blue Sky Application or any such preliminary prospectus or
the Prospectus or any such amendment thereof or supplement thereto, or (d) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by the Dealer Manager, or (e) any failure
to comply with applicable laws governing money laundry abatement and
anti-terrorist financing efforts, including applicable FINRA rules, SEC rules
and the USA PATRIOT Act of 2001, and will reimburse the aforesaid parties, in
connection with investigation or defending such Loss or action. This indemnity
agreement will be in addition to any liability which the Dealer Manager may
otherwise have.
     4.3 Each Dealer, severally, will indemnify and hold harmless the Company,
Dealer Manager and each of their directors (including any person named in the
Registration Statement with his consent as about to become a director), each of
their officers who has signed the Registration Statement and each person, if
any, who controls the Company and the Dealer Manager within the meaning of
Section 15 of the Securities Act from and against any Losses to which the
Company, the Dealer Manager, any such director or officer, or controlling person
may become subject, under the Securities Act or otherwise, insofar as such
Losses or liabilities (or actions in respect thereof) arise out of or are based
upon (a) any untrue statement or alleged untrue statement of a material fact
contained (i) in the Registration Statement (including the Prospectus as a part
thereof) or any post-effective amendment thereof or (ii) in any Blue Sky
Application, or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof) or any
post-effective amendment thereof or in any Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus, if used prior to the
effective date of the Registration Statement, or in the Prospectus, or in any
amendment or supplement to the Prospectus or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company or the Dealer Manager by or on behalf of
such Dealer specifically for use with reference to such Dealer in the
preparation of the Registration Statement or any such post-effective amendments
thereof or any such Blue Sky Application or any such preliminary prospectus or
the Prospectus or any such amendment thereof or supplement thereto, or (d) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by such Dealer or Dealer’s representatives
or agents in violation of Section VII of the Selected Dealer Agreement in
substantially the form attached hereto as Exhibit A or otherwise, or (e) any
failure to comply with applicable laws governing money laundry abatement and
anti-terrorist financing efforts, including applicable FINRA rules, SEC rules
and the USA PATRIOT Act of 2001, and will reimburse the Company and the Dealer
Manager and any such directors or officers, or controlling person, in connection
with investigating or defending any such Loss or action. This indemnity
agreement will be in addition to any liability which such Dealer may otherwise
have.
     4.4 Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 4, notify in writing the indemnifying party of the commencement thereof
and the omission so to notify the indemnifying party will relieve such
indemnifying party from any liability under this Section 4 as to the particular
item for which indemnification is then being sought, but not from any other
liability which it may have to any indemnified party. In case any such action is
brought against any indemnified party, and it notifies an

-6-



--------------------------------------------------------------------------------



 



indemnifying party of the commencement thereof, the indemnifying party will be
entitled, to the extent it may wish, jointly with any other indemnifying party
similarly notified, to participate in the defense thereof, with separate
counsel. Such participation shall not relieve such indemnifying party of the
obligation to reimburse the indemnified party for reasonable legal and other
expenses (subject to Section 4.5) incurred by such indemnified party in
defending itself, except for such expenses incurred after the indemnifying party
has deposited funds sufficient to effect the settlement, with prejudice, of the
claim in respect of which indemnity is sought. Any such indemnifying party shall
not be liable to any such indemnified party on account of any settlement of any
claim or action effected without the consent of such indemnifying party.
     4.5 The indemnifying party shall pay all legal fees and expenses of the
indemnified party in the defense of such claims or actions; provided, however,
that the indemnifying party shall not be obligated to pay legal expenses and
fees to more than one law firm in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against more than one indemnified party. If such claims or actions
are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.
     4.6 If the indemnity agreements contained in this Section 4 are for any
reason unavailable to or insufficient to hold harmless an indemnified party in
respect of any Losses or expenses referred to therein, then each indemnifying
party shall contribute to the aggregate amount of such Losses and expenses
incurred by such indemnified party, as incurred, (a) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Dealer Manager or Dealer on the other hand from the offering of the
Shares in question or (b) if the allocation provided by clause (a) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (a) but also the relative fault
of the Company on the one hand and of the Dealer Manager or Dealer on the other
hand in connection with the statements or omissions which resulted in such
Losses or expenses, as well as any other relevant equitable considerations.
     The relative benefits received by the Company on the one hand, and the
Dealer Manager or Dealer on the other hand, in connection with the Offering
shall be deemed to be in the same respective proportions as the total net
proceeds from the Offering (before deducting expenses) received by the Company
and the total selling commission and any dealer manager fee actually received by
the Dealer Manager or Dealer, in each case as set forth on the cover of the
Prospectus, bear to the aggregate public offering price of the Shares as set
forth on such cover. The relative fault of the Company on the one hand, and the
Dealer Manager or Dealer on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or by the Dealer Manager or Dealer and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. It is understood that it would
not be just and equitable if contribution pursuant to this Section 4 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 4. The aggregate amount of Losses and expenses incurred by an
indemnified party and referred to above in this Section 4 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or

-7-



--------------------------------------------------------------------------------



 



proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.
     Notwithstanding the provisions of this Section 4, the Dealer Manager or
Dealer shall not be required to contribute any amount in excess of the amount by
which the total price at which the Shares sold by it exceeds the amount of any
damages that such Dealer Manager or Dealer has otherwise been required to pay by
reason of any such untrue or alleged untrue statement or omission or alleged
omission.
     No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
     For purposes of this Section 4, each director of the Company, each other
person who signed the Registration Statement, and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act
shall have the same rights to contribution as the Company, and each person, if
any, who controls the Dealer Manager or any Dealer within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
such Dealer Manager or Dealer.
5. Survival of Provisions
     The respective agreements, representations and warranties of the Company
and the Dealer Manager set forth in this Agreement shall remain operative and in
full force and effect regardless of (a) any investigation made by or on behalf
of the Dealer Manager or any Dealer or any person controlling the Dealer Manager
or any Dealer or by or on behalf of the Company or any person controlling the
Company, and (b) the acceptance of any payment for the Shares.
6. Applicable Law; Venue
     This Agreement was executed and delivered in, and its validity,
interpretation and construction shall be governed by the laws of, the State of
Arizona; provided however, that causes of action for violations of federal or
state securities laws shall not be governed by this Section. Venue for any
action brought hereunder shall lie exclusively in Phoenix, Arizona.
7. Counterparts
     This Agreement may be executed in any number of counterparts. Each
counterpart, when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same Agreement.
8. Successors and Amendment
     8.1 This Agreement shall inure to the benefit of and be binding upon the
Dealer Manager and the Company and their respective successors. Nothing in this
Agreement is intended or shall be construed to give to any other person any
right, remedy or claim, except as otherwise specifically provided herein. This
Agreement shall inure to the benefit of the Dealers to the extent set forth in
Sections 1 and 4 hereof.
     8.2 This Agreement may be amended only by the written agreement of the
Dealer Manager and the Company.

-8-



--------------------------------------------------------------------------------



 



9. Term
     This Agreement may be terminated by either party (i) immediately upon
notice to the other party in the event that the other party shall have
materially failed to comply with any of the material provisions of this
Agreement on its part to be performed during the term of this Agreement or if
any of the representations, warranties, covenants or agreements of such party
contained herein shall not have been materially complied with or satisfied
within the times specified or (ii) by either party on 60 days written notice.
     In any case, this Agreement shall expire at the close of business on the
effective date that the Offering is terminated. The provisions of Section 4
hereof shall survive such termination. In addition, the Dealer Manager, upon the
expiration or termination of this Agreement, shall (i) promptly deposit any and
all funds in its possession which were received from investors for the sale of
Shares into the appropriate escrow account or, if the minimum number of Shares
have been sold and accepted by the Company, into such other account as the
Company may designate; and (ii) promptly deliver to the Company all records and
documents in its possession which relate to the Offering and are not designated
as dealer copies. The Dealer Manager, at its sole expense, may make and retain
copies of all such records and documents, but shall keep all such information
confidential. The Dealer Manager shall use its best efforts to cooperate with
the Company to accomplish an orderly transfer of management of the Offering to a
party designated by the Company. Upon expiration or termination of this
Agreement, the Company shall pay to the Dealer Manager all commissions to which
the Dealer Manager is or becomes entitled under Section 3 at such time as such
commissions become payable. In such event, participating broker-dealers shall
only be entitled to actual earned commissions to date.
10. Confirmation
     The Company hereby agrees and assumes the duty to confirm on its behalf and
on behalf of dealers or brokers who sell the Shares all orders for purchase of
Shares accepted by the Company. Such confirmations will comply with applicable
rules of the SEC and FINRA, and will comply with applicable laws of such other
jurisdictions to the extent the Company is advised of such laws in writing by
the Dealer Manager.
11. Suitability of Investors
     The Dealer Manager will offer Shares, and in its agreements with Dealers
will require that the Dealers offer Shares, only to persons who meet the
financial qualifications set forth in the Prospectus or in any suitability
letter or memorandum sent to it by the Company and will only make offers to
persons in the states in which it is advised in writing that the Shares are
qualified for sale or that such qualification is not required. In offering
Shares, the Dealer Manager will, and in its agreements with Dealers, the Dealer
Manager will require that the Dealers will, comply with the provisions of all
applicable rules and regulations relating to suitability of investors, including
without limitation, the provisions of Article III.C. of the NASAA Guidelines. In
making the determinations as to suitability required by the NASAA Guidelines,
the Dealer Manager may rely on representations from (i) investment advisers who
are not affiliated with a Dealer or (ii) banks acting as trustees or
fiduciaries. With respect to the maintenance of records required by the NASAA
Guidelines, the Company agrees that the Dealer Manager can satisfy its
obligations by contractually requiring such information to be maintained by the
investment advisers or banks discussed in the preceding sentence.

-9-



--------------------------------------------------------------------------------



 



12. Submission of Subscriptions
     12.1 Those persons who purchase Shares will be instructed by the Dealer
Manager or the Dealer to make their checks payable, prior to the time the
Company reaches its minimum offering, to “UMB Bank, N.A., Agent for Cole Credit
Property Trust III, Inc.” or a recognizable contraction or abbreviation thereof,
including but not limited to, “UMB Bank, N.A., f/b/o CCPT III.” After the
Company reaches its minimum offering, checks should be payable to “Cole Credit
Property Trust III, Inc.” or alternatively “CCPT III” or “Cole.” The Dealer
Manager and any Dealer receiving a check not conforming to the foregoing
instructions shall return such check directly to such subscriber not later than
the end of the next business day following its receipt. Checks received by the
Dealer Manager or Dealer that conform to the foregoing instructions shall be
transmitted for deposit pursuant to one of the methods described in this
Section 12 and in accordance with the requirements set forth in Rule 15c2-4
promulgated under the Securities Exchange Act of 1934, as amended. Transmittal
of received investor funds will be made in accordance with the following
procedures. The Dealer Manager may authorize certain Dealers that are “$250,000
broker-dealers” to instruct their customers to make their checks for Shares
subscribed for payable directly to the Dealer. In such case, the Dealer will
collect the proceeds of the subscribers’ checks and issue a check for the
aggregate amount of the subscription proceeds made payable to the order of the
escrow agent.
     12.2 If a Dealer conducts its internal supervisory procedures at the
location where subscription documents and checks are initially received, the
Dealer shall, by noon of the business day following receipt by the Dealer of the
subscription documents and the check, forward (i) the subscription documents to
the Dealer Manager and (ii) the checks to the escrow agent.
     12.3 If a Dealer’s internal supervisory procedures are to be performed at a
different location (the “Final Review Office”), the subscription documents and
check must be transmitted to the Final Review Office by noon of the next
business day following receipt of the subscription documents and check-by the
Dealer. The Final Review Office will, by the end of the second business day
following receipt by the Dealer of the subscription documents and check, forward
(i) the subscription documents to the Dealer Manager and (ii) the checks to the
escrow agent.
13. Notices
     Any notice, approval, request, authorization, direction or other
communication under this Agreement shall be given in writing and shall be deemed
to be delivered when delivered in person or deposited in the United States mail,
properly addressed and stamped with the required postage, registered or
certified mail, return receipt requested, to the intended recipient as set forth
below:

         
 
  If to the Company;   Cole Credit Property Trust III, Inc.
2555 East Camelback Road, Suite 400
Phoenix, Arizona 85016
Attention: President
 
       
 
  If to the Dealer Manager:   Cole Capital Corporation
2555 East Camelback Road, Suite 400
Phoenix, Arizona 85016
Attention: President

     Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section 13.
     If the foregoing correctly sets forth our understanding, please indicate
your acceptance thereof in the space provided below for that purpose, whereupon
this letter and your acceptance shall constitute a binding agreement between us
as of the date first above written.

-10-



--------------------------------------------------------------------------------



 



            Very truly yours,

COLE CREDIT PROPERTY TRUST III, INC.
      By:   /s/ Christopher H. Cole       Christopher H. Cole, President       
     

Accepted and agreed as of the date first above written.

          COLE CAPITAL CORPORATION
      By:   /s/ Marc T. Nemer       Marc T. Nemer, President             

-11-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
COLE CREDIT PROPERTY TRUST III, INC.
Up to 230,000,000 Shares of Common Stock
SELECTED DEALER AGREEMENT
Ladies and Gentlemen:
     Cole Capital Corporation, as the dealer manager (“Dealer Manager”) for Cole
Credit Property Trust III, Inc. (the “Company”), a Maryland corporation, invites
you (the “Dealer”) to participate in the distribution of shares of common stock
(“Shares”) of the Company subject to the following terms:
     I. Dealer Manager Agreement
     The Dealer Manager has entered into an agreement with the Company called
the Dealer Manager Agreement dated September 30, 2008, in the form attached
hereto as Exhibit A (the “Dealer Manager Agreement”). The terms of the Dealer
Manager Agreement relating to the Dealer are incorporated herein by reference as
if set forth verbatim and capitalized terms not otherwise defined herein shall
have the meanings given them in the Dealer Manager Agreement. By your acceptance
of this Agreement, you will become one of the Dealers referred to in the Dealer
Manager Agreement and will be entitled and subject to the indemnification
provisions contained in the Dealer Manager Agreement, including the provisions
of the Dealer Manager Agreement wherein the Dealers severally agree to indemnify
and hold harmless the Company, the Dealer Manager and each officer and director
thereof, and each person, if any, who controls the Company and the Dealer
Manager within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”). Except as otherwise specifically stated herein, all terms
used in this Agreement have the meanings provided in the Dealer Manager
Agreement. The Shares are offered solely through broker-dealers who are members
of the Financial Industry Regulatory Authority, Inc. (“FINRA”).
     Dealer hereby agrees to use its best efforts to sell the Shares for cash on
the terms and conditions stated in the Prospectus. Nothing in this Agreement
shall be deemed or construed to make Dealer an employee, agent, representative
or partner of the Dealer Manager or of the Company, and Dealer is not authorized
to act for the Dealer Manager or the Company or to make any representations on
their behalf except as set forth in the Prospectus and such other printed
information furnished to Dealer by the Dealer Manager or the Company to
supplement the Prospectus (“supplemental information”).
     II. Submission of Orders
     Those persons who purchase Shares will be instructed by the Dealer to make
their checks payable, prior to the time the Company reaches its minimum
offering, to “UMB Bank, N.A., Agent for Cole Credit Property Trust III, Inc.” or
a recognizable contraction or abbreviation thereof, including but not limited
to, “UMB Bank, N.A., f/b/o CCPT III.” After the Company reaches its minimum
offering, checks should be payable to “Cole Credit Property Trust III, Inc.” or
alternatively “CCPT III” or “Cole.” Any Dealer receiving a check not conforming
to the foregoing instructions shall return such check directly to such
subscriber not later than the end of the next business day following its
receipt. Checks received by the Dealer that conform to the foregoing
instructions shall be transmitted for deposit pursuant to one of the methods in
this Article II. The Dealer Manager may authorize Dealer, if Dealer is a
“$250,000 broker-dealer”, to instruct its customers to make its checks for
Shares subscribed for payable directly to the Dealer, in which case the Dealer
will collect the proceeds of the subscriber’s checks and issue a check made
payable to the order of the escrow agent for the aggregate amount of the
subscription proceeds. Transmittal of received investor funds will be made in
accordance with the following procedures:

-1-



--------------------------------------------------------------------------------



 



  (a)   If the Dealer conducts its internal supervisory procedures at the
location where subscription documents and checks are initially received, the
Dealer shall forward (i) the subscription documents to the Dealer Manager and
(ii) the checks to the escrow agent by the end of the next business day
following receipt of the subscription documents and the check.     (b)   If the
internal supervisory procedures are to be performed at a different location (the
“Final Review Office”), the subscription documents and check must be transmitted
to the Final Review Office by the end of the next business day following receipt
by the Dealer of the subscription documents and check. The Final Review Office
will, by the end of the next business day following receipt by the Final Review
Office of the subscription documents and check, forward both the subscription
documents and check to the Dealer Manager as processing broker-dealer in order
that the Dealer Manager may complete its review of the documentation and process
the subscription documents and check.

     If requested by the Company or the Dealer Manager, the Dealer shall obtain
from subscribers for the Shares, other documentation reasonably deemed by the
Company or the Dealer Manager to be required under applicable law or as may be
necessary to reflect the policies of the Company or the Dealer Manager. Such
documentation may include, without limitation, subscribers’ written
acknowledgement and agreement to the privacy policies of the Company or the
Dealer Manager.
     III. Pricing
     Except for discounts described in or as otherwise provided in the “Plan of
Distribution” section of the Prospectus, 230,000,000 Shares shall be offered to
the public at the offering price of $10.00 per Share, payable in cash pursuant
to the primary offering and up to 20,000,000 Shares will be offered pursuant to
the Company’s distribution reinvestment plan at the higher of 95% of the
estimated value of a share of the Company’s common stock, as estimated by the
Company’s board of directors, or $9.50 per Share. Except as otherwise indicated
in the Prospectus or in any letter or memorandum sent to the Dealer by the
Company or Dealer Manager, a minimum initial purchase of 250 Shares is required.
Except as otherwise indicated in the Prospectus, additional investments may be
made in cash in minimal increments of at least 100 Shares. The Shares are
nonassessable. The Dealer hereby agrees to place any order for the full purchase
price.
     IV. Dealers’ Commissions
     Except for discounts described in or as otherwise provided in the “Plan of
Distribution” section of the Prospectus, the Dealer’s selling commission
applicable to the total public offering price of Shares sold by Dealer which it
is authorized to sell hereunder is 7.0% of the gross proceeds of Shares sold by
it and accepted and confirmed by the Company (no selling commissions for Shares
sold pursuant to the Company’s distribution reinvestment plan), which commission
will be paid by the Dealer Manager. For these purposes, a “sale of Shares” shall
occur if, and only if, a transaction has closed with a securities purchaser
pursuant to all applicable offering and subscription documents and the Company
has thereafter distributed the commission to the Dealer Manager in connection
with such transaction. The Dealer hereby waives any and all rights to receive
payment of commissions due until such time as the Dealer Manager is in receipt
of the commission from the Company. The Dealer affirms that the Dealer Manager’s
liability for commissions payable is limited solely to the proceeds of
commissions receivable associated therewith. In addition, as set forth in the
Prospectus, the Dealer Manager may, in its sole discretion, reallow out of its
dealer manager fee a marketing fee and due diligence expense reimbursement a
portion the dealer manager fee, based on such factors as the number of Shares
sold by

-2-



--------------------------------------------------------------------------------



 



such participating Dealer, the assistance of such participating Dealer in
marketing the offering of Shares, and bona fide conference fees incurred.
     Dealer acknowledges and agrees that no commissions, payments or amount
whatsoever will be paid to the Dealer unless or until the gross proceeds of the
Shares sold are disbursed to the Company pursuant to [paragraph 3(a) of the
Escrow Agreement]. Until the Required Capital or the Pennsylvania Required
Capital, as applicable and as defined in the Escrow Agreement, is obtained,
investments will be held in escrow and, if the Required Capital or the
Pennsylvania Required Capital, as applicable, is not obtained, investments will
be returned to the investors in accordance with the Prospectus.
     The parties hereby agree that the foregoing commission is not in excess of
the usual and customary distributors’ or sellers’ commission received in the
sale of securities similar to the Shares, that Dealer’s interest in the offering
is limited to such commission from the Dealer Manager and Dealer’s indemnity
referred to in Section 4 of the Dealer Manager Agreement, that the Company is
not liable or responsible for the direct payment of such commission to the
Dealer.
     V. Payment
     Payments of selling commissions will be made by the Dealer Manager (or by
the Company as provided in the Dealer Manager Agreement) to Dealer within
30 days of the receipt by the Dealer Manager of the gross commission payments
from the Company. Dealer acknowledges that if the Company pays selling
commissions to the Dealer Manager, the Company is relieved of any obligation for
selling commissions to the Dealer. The Company may rely on and use the preceding
acknowledgement as a defense against any claim by Dealer for selling commissions
Company pays to Dealer Manager but that Dealer Manager fails to remit to Dealer.
     VI. Right to Reject Orders or Cancel Sales
     All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order for any or no reason. Orders not accompanied by a
Subscription Agreement/Signature Page and the required check in payment for the
Shares may be rejected. Issuance and delivery of the Shares will be made only
after actual receipt of payment therefor. If any check is not paid upon
presentment, or if the Company is not in actual receipt of clearinghouse funds
or cash, certified or cashier’s check or the equivalent in payment for the
Shares within 15 days of sale, the Company reserves the right to cancel the sale
without notice. In the event an order is rejected, canceled or rescinded for any
reason, the Dealer agrees to return to the Dealer Manager any commission
theretofore paid with respect to such order.
     VII. Prospectus and Supplemental Information
     Dealer is not authorized or permitted to give and will not give, any
information or make any representation concerning the Shares except as set forth
in the Prospectus and supplemental information. The Dealer Manager will supply
Dealer with reasonable quantities of the Prospectus, any amendments or
supplements thereto, as well as any supplemental information, for delivery to
investors, and Dealer will deliver a copy of the Prospectus and all supplements
thereto and any amended Prospectus to each investor to whom an offer is made
prior to or simultaneously with the first solicitation of an offer to sell the
Shares to an investor. The Dealer agrees that it will not send or give any
supplemental information to an investor unless it has previously sent or given a
Prospectus to that investor or has simultaneously sent or given a Prospectus
with such supplemental information. Dealer agrees that it will not show or give
to any investor or prospective investor or reproduce any material or writing
which is supplied to it by the Dealer Manager and marked “dealer only” or
otherwise bearing a legend denoting that it is not to be used in

-3-



--------------------------------------------------------------------------------



 



connection with the sale of Shares to any prospective investor or members of the
public. Dealer agrees that it will not use in connection with the offer or sale
of Shares any material or writing which relates to another company supplied to
it by the Company or the Dealer Manager bearing a legend which states that such
material may not be used in connection with the offer or sale of any securities
other than the company to which it relates. Dealer further agrees that it will
not use in connection with the offer or sale of Shares any materials or writings
which have not been previously approved by the Dealer Manager. Each Dealer
agrees, if the Dealer Manager so requests, to furnish a copy of any revised
preliminary Prospectus to each person to whom it has furnished a copy of any
previous preliminary Prospectus, and further agrees that it will itself mail or
otherwise deliver all preliminary and final Prospectuses required for compliance
with the provisions of Rule 15c2-8 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). Regardless of the termination of this Agreement,
Dealer will deliver a Prospectus in transactions in the Shares for a period of
90 days from the effective date of the Registration Statement or such longer
period as may be required by the Exchange Act or the rules and regulations
thereunder. On becoming a Dealer, and in offering and selling Shares, Dealer
agrees to comply with all the applicable requirements under the Securities Act
and the Exchange Act. Notwithstanding the termination of this Agreement or the
payment of any amount to Dealer, Dealer agrees to pay Dealer’s proportionate
share of any claim, demand or liability asserted against Dealer and the other
Dealers on the basis that Dealers or any of them constitute an association,
unincorporated business or other separate entity, including in each case
Dealer’s proportionate share of any expenses incurred in defending against any
such claim, demand or liability.
     VIII. License and Association Membership
     Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that Dealer is a properly registered or licensed
broker-dealer, duly authorized to sell Shares under Federal and state securities
laws and regulations and in all states where it offers or sells Shares, and that
it is a member in good standing of FINRA. This Agreement shall automatically
terminate if the Dealer ceases to be a member in good standing of such
association, or in the case of a foreign dealer, so to conform. Dealer agrees to
notify the Dealer Manager immediately if Dealer ceases to be a member in good
standing, or in the case of a foreign dealer, so to conform. The Dealer Manager
also hereby agrees to comply with the Conduct Rules of FINRA, including but not
limited to Rules 2730, 2740, 2420 and 2750.
     IX. Anti-Money Laundering Compliance Programs
     Dealer represents to the Company and the Dealer Manager that Dealer has
established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable FINRA rules, SEC rules and
the USA PATRIOT Act of 2001, reasonably expected to detect and cause the
reporting of suspicious transactions in connection with the sale of Shares of
the Company.
     X. Limitation of Offer
     Dealer will offer Shares only to persons who meet the qualifications set
forth in the Prospectus or in any suitability letter or memorandum sent to it by
the Company or the Dealer Manager and will only make offers to persons in the
states in which it is advised in writing that the Shares are qualified for sale
or that such qualification is not required. In offering Shares, Dealer will
comply with the provisions of the FINRA Conduct Rules, as well as all other
applicable rules and regulations relating to suitability of investors, including
without limitation, the provisions of Article III.C. of the Statement of Policy
Regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc.

-4-



--------------------------------------------------------------------------------



 



     XI. Termination
     Dealer will suspend or terminate its offer and sale of Shares upon the
request of the Company or the Dealer Manager at any time and will resume its
offer and sale of Shares hereunder upon subsequent request of the Company or the
Dealer Manager. Any party may terminate this Agreement by written notice. Such
termination shall be effective 48 hours after the mailing of such notice. This
Agreement is the entire agreement of the parties and supersedes all prior
agreements, if any, between the parties hereto.
     This Agreement may be amended at any time by the Dealer Manager by written
notice to the Dealer, and any such amendment shall be deemed accepted by Dealer
upon placing an order for sale of Shares after he has received such notice.
     XII. Privacy Laws
     The Dealer Manager and Dealer (each referred to individually in this
section as “party”) agree as follows:

  (a)   Each party agrees to abide by and comply with (i) the privacy standards
and requirements of the Gramm-Leach-Bliley Act of 1999 (“GLB Act”), (ii) the
privacy standards and requirements of any other applicable Federal or state law,
and (iii) its own internal privacy policies and procedures, each as may be
amended from time to time.     (b)   Each party agrees to refrain from the use
or disclosure of nonpublic personal information (as defined under the GLB Act)
of all customers who have opted out of such disclosures except as necessary to
service the customers or as otherwise necessary or required by applicable law;
and     (c)   Each party shall be responsible for determining which customers
have opted out of the disclosure of nonpublic personal information by
periodically reviewing and, if necessary, retrieving a list of such customers
(the “List”) as provided by each to identify customers that have exercised their
opt-out rights. In the event either party uses or discloses nonpublic personal
information of any customer for purposes other than servicing the customer, or
as otherwise required by applicable law, that party will consult the List to
determine whether the affected customer has exercised his or her opt-out rights.
Each party understands that each is prohibited from using or disclosing any
nonpublic personal information of any customer that is identified on the List as
having opted out of such disclosures.

     XIII. Notice
     All notices will be in writing and will be duly given to the Dealer Manager
when mailed to 2555 Camelback Road, Suite 400, Phoenix, Arizona 85016, and to
Dealer when mailed to the address specified by Dealer herein.
     XIV. Attorneys’ Fees, Applicable Law and Venue
     In any action to enforce the provisions of this Agreement or to secure
damages for its breach, the prevailing party shall recover its costs and
reasonable attorney’s fees. This Agreement shall be construed under the laws of
the State of Arizona and shall take effect when signed by Dealer and
countersigned by the Dealer Manager. Venue for any action (including
arbitration) brought hereunder shall lie exclusively in Phoenix, Arizona.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on its behalf by its duly authorized agent.

            THE DEALER MANAGER:

COLE CAPITAL CORPORATION
      By:   /s/ Marc T. Nemer       Marc T. Nemer, President           

-6-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Dealer Manager Agreement

-7-



--------------------------------------------------------------------------------



 



We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions therein set forth. We hereby represent that the list below of
jurisdictions in which we are registered or licensed as a broker or dealer and
are fully authorized to sell securities is true and correct, and we agree to
advise you of any change in such list during the term of this Agreement.
1. Identity of Dealer:

             
Name:
                      Type of entity:          
 
     
(corporation, partnership, proprietorship, etc.) 
   

Organized in the State of:                                                   
                                                                  
                                    
Licensed as broker-dealer in the following States:
                                                   
                                                                 
                                                                             
                                                                                                                       
Tax I.D. #:                                                         
                                                                                 
                                        
2. Person to receive notice pursuant to Section XIII:
Name:                                                            
                                                                       
                                                      
Company:                                                                       
                                                        
                                                     
Address:                                                                       
                                                        
                                                       
City, State and Zip Code:
                                                           
                                                                                              
 
Telephone No.:
                                                                     
                                                                                                     
 
Facsimile No.:
                                                                                       
                                         
                                            
Email Address:
                                                                                       
                                
                                                     

          AGREED TO AND ACCEPTED BY THE DEALER:
            (Dealer’s Firm Name)            By:          
                Signature              Name:                 Title:            
   

-8-